PER CURIAM.
Appellant seeks reversal of his conviction in a jury trial on charges of robbery for which he was sentenced to imprisonment for ten years.
We have reviewed the record on appeal and the briefs filed herein and our consideration thereof requires a conclusion that no error was committed in the trial court. See State v. Retherford, Fla., 270 So.2d 363 (Opinion filed November 22, 1972). Accordingly, the judgment appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.